Citation Nr: 0942234	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected posttraumatic 
stress disorder.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1944 until March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and April 2008 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

A travel Board hearing was held in July 2009 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2009) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed hypertension has been 
secondarily/causally linked by competent medical evidence to 
service-connected PTSD.




CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, 
hypertension is proximately due to service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate the claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

A VCAA notice letter was sent to the Veteran regarding his 
secondary service connection claim in February 2008.  This 
letter appears to have satisfied the requirements of the 
VCAA.  The Board also notes that the February 2008 letter 
provided the Veteran with notice as required by the United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for hypertension.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for hypertension 
in February 2008.

The file contains VA medical records dated in 2001.  These 
records mentioned that the Veteran's blood pressure was 
elevated, possibly due to Naprosyn, but failed to note a 
previous medical history or include a diagnosis of 
hypertension.  The 2001 record simply indicated that the 
Veteran's blood pressure would be rechecked in 2 months.  
Thereafter, apparently the Veteran was not seen again by VA 
until March 2007.  At that time, the Veteran gave a history 
of service/combat-related nightmares which had begun about 7 
months previously.  The March 2007 entry indicates that the 
Veteran had a history of hypertension (unspecified) and 
reflects that hypertension was diagnosed at that time; the 
record also reveals that the Veteran was referred for a PTSD 
evaluation. 

Upon examination conducted in June 2007, a nightmare disorder 
was diagnosed and it was determined that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  Service 
connection for a nightmare disorder was granted in a rating 
action dated in August 2007, for which an initial 30 percent 
evaluation was granted effective from January 2007.  
Subsequently, PTSD was diagnosed upon VA examination of 
November 2008.  Thereafter, the Veteran's service-connected 
nightmare disorder was recharacterized as PTSD, for which a 
30 percent disabling continues to be in effect.   

The file contains a medical statement authored by the 
Veteran's VA clinical psychologist, dated in March 2008, 
regarding a possible correlation between PTSD and 
hypertension.  The psychologist observed that the Veteran had 
been treated by VA for both hypertension and PTSD in 2007 and 
2008.  She noted that several research studies had linked 
heart disease and PTSD including: (1) a study of about 2,000 
male veterans participating in a VA Normative Aging Study, 
indicating that those with PTSD symptoms were more likely to 
develop coronary heart disease, (Kubansky LD et al. Arch Gen 
Psychiatry. 2007; 64: 109-116); (2) Cardiovascular 
Manifestations of PTSD by Bedi et al in the Journal of the 
National Medical Association; 2007; 99 642-649; and (3) Risk 
of Selected Cardiovascular Diseases Among Former POWs by Kang 
in the Annals of Epidemiology, 2006, 16.  The psychologist 
concluded that given these articles suggesting a link between 
hypertension and PTSD, it was at least as likely as not that 
the Veteran's hypertension was related to his PTSD/nightmare 
disorder.  

VA records dated in 2008 indicate that the Veteran continued 
to be treated for both hypertension and PTSD.  

The Veteran provided testimony at a travel Board hearing held 
in July 2009.  He indicated that hypertension may have been 
diagnosed as early as 2001 and that PTSD was diagnosed in 
2007.  He indicated that he had obtained a VA medical opinion 
linking hypertension and service-connected PTSD.  

In August 2009, subsequent to the hearing a VA medical 
statement was issued dated in July 2009, indicating that the 
Veteran's medical conditions which were under treatment 
included hypertension, described as controlled.  

Analysis

Where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
The Veteran specifically maintains that service connection is 
warranted for hypertension as secondary to service-connected 
PTSD, by virtue of causation or aggravation.  He has not 
contended and the evidence does not suggest that his 
hypertension had its onset during service.  Therefore, direct 
service connection will not be discussed.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; the new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service- connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).

With respect to Wallin element (1), current disability, VA 
medical records establish that hypertension was diagnosed in 
2007.  Wallin element (1) is accordingly satisfied.  With 
respect to Wallin element (2), service-connected disability, 
the Veteran is service-connected for PTSD, effective from 
January 2007.  Wallin element (2) is accordingly satisfied.

The Board points out that contrary to findings made by the RO 
in conjunction with denying this claim, the evidence does not 
reflect that hypertension was diagnosed in 2001, 6 years 
prior to the initial diagnosis of nightmares/PTSD.  A 
clinical diagnosis of hypertension was not actually shown 
until March 2007; at that same time the Veteran reported a 7-
month history of nightmares, indicating that his psychiatric 
symptomatology may actually have preceded the diagnosis of 
hypertension.  

With respect to critical Wallin element (3), nexus, the file 
contains a competent medical opinion dated in 2008, supplied 
by the Veteran's VA treating clinical psychologist supporting 
a finding that a causal relationship exists between the 
Veteran's service-connected PTSD and his diagnosed 
hypertension.  In this regard, she observed that these co-
existing conditions were initially diagnosed and have been 
treated for approximately the same amount of time (2007-
2008).  In addition, she specifically cited to numerous 
research studies all of which collectively suggested that a 
nexus relationship existed between PTSD symptomatology and 
cardiovascular disease.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss [] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  See Mattern v. West, 12 Vet. App. 
222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The previous denial of the claim by the RO was at least 
partially based on a finding that there was no indication 
that the VA psychologist reviewed the Veteran's complete 
medical history prior to rendering the 2008 opinion.  
However, the evidence firmly establishes that the opinion was 
provided by the Veteran's treating VA psychologist, who had 
been seeing him since March 2007, at which time she elicited 
a full history from him in conjunction with completing an 
initial intake/consultation report.  Here, the VA 
psychologist's opinion was based upon consideration of the 
Veteran's treatment history, coupled with numerous cited 
medical/research studies at least suggesting a secondary 
relationship between PTSD and cardiovascular diseases.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Significantly, there is no 
contrary medical opinion of record.  

Essentially, all of the elements as discussed in the Wallin 
case have been established.  The Board could remand this case 
for another opinion that provides a more detailed discussion 
regarding the conclusion reached by the VA psychologist; 
however, given that she has spoken in terms of probability 
(at least as likely as not), the Board concludes that in this 
case, as it now stands, the evidence of record is at least in 
relative equipoise as to whether currently claimed and 
diagnosed hypertension is etiologically/causally linked to 
service-connected PTSD.  Therefore, the Board concludes that 
remand is not necessary here.  Cf. Mariano v. Principi, 
17 Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose.)

Resolving any benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection for hypertension, 
secondary to service-connected PTSD is warranted.  The Board 
reiterates that, contrary to an underling basis for the RO's 
decision to deny the claim, there is no probative evidence of 
record showing that veteran's diagnosed hypertension pre-
existed his service-connected psychiatric disorder.  Inasmuch 
as the evidence reflects that the secondary relationship is 
causal as opposed to being based upon aggravation, there is 
no requirement that a pre-aggravation baseline level of 
disability be established.  Accordingly, the claim is 
granted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  Additional development is 
required in this case prior to adjudication of this claim on 
appeal.

Concerning the PTSD claim,  additional evidence includes a 
July 2009 VA medical statement from a VA clinical 
psychologist which referenced VA medical records pertinent to 
the PTSD claim which have not be obtained for the file.  This 
evidence was submitted along with a waiver of regional office 
consideration, dated August 12, 2009.   Specifically, the 
medical statement indicated that the Veteran was attending 
regular PTSD treatment sessions at the Slidell VA Outpatient 
Clinic in New Orleans, Louisiana.  At this point, the file 
only contains VA outpatient medical records current through 
October 2008 and it is clear that the Veteran has received 
subsequent VA treatment.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
updated VA outpatient treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain from the Southeast Louisiana 
Healthcare System (specifically from the 
Slidell VA Outpatient Clinic) all 
outstanding records of evaluation and/or 
treatment for the Veteran relating to 
PTSD, dated from October 2008 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completion of the above 
development, the Veteran's claim for an 
initial evaluation in excess of 30 percent 
for PTSD should be readjudicated to 
include consideration of evidence added to 
the file since the issuance of the January 
2009 SOC, and consideration of whether 
staged ratings are warranted.  If the 
determination as to this claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


